Opinion of the Court by
Judge Lindsay:
The conditions, of the recognizance entered into by appellant and others were not only that the prisoner, DeLong, should appear in the Carter circuit court and answer the indictment for grand larceny, but that he should not depart'without leave of said court, He was not discharged from custody when the indictment was quashed, nor does it appear that he was ever surrendered by hif bondsmen either to the court or to the jailor, of Carter county There is nothing in the record to show that he was ever legally in the custody of the sheriff of said county. Hence his escape from that officer did not relieve his sureties from their undertaking that he should appear and answer the indictment and not depart without leave of court.
Judgment affirmed.